         Case 1:12-cr-00862-AJN Document 473 Filed 01/22/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 1/22/21


  United States,

                   –v–
                                                                                12-cr-862 (AJN)
  Robert Fields.
                                                                                     ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       A violation of supervised release hearing in this case is scheduled for January 25, 2021 at

11:00 A.M. The parties and members of the public may access the hearing by calling the Court’s

dedicated conference line 888 363-4749 and entering Access Code 919-6964.

       Attached to this order is a Waiver of Right to be Present at Criminal Proceeding. If

possible, Mr. Fields counsel should review and discuss this form with him, obtain his signature,

and return completed form prior to the proceeding. Defense counsel may sign on the

Defendant’s behalf if authorized by the Defendant to do so.



       SO ORDERED.

 Dated: January 22, 2021
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                1
             Case 1:12-cr-00862-AJN Document 473 Filed 01/22/21 Page 2 of 4




UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X

UNITED STATES OF AMERICA

                                                                               WAIVER OF RIGHT TO BE PRESENT AT
                               -v-                                             CRIMINAL PROCEEDING


                                                                                  12-CR-862      (AJN)
ROBERT FIELDS,

                                          Defendant.

-----------------------------------------------------------------X



Check Proceeding that Applies



____      Arraignment



          I have been notified of the specifications of violation of the terms of supervised release that have been filed
          against me and have discussed the specifications with my attorney. I understand that I have a right to appear
          before a judge in a courtroom in the Southern District of New York to confirm that I have received and
          reviewed the specifications; to have the specifications read aloud to me if I wish; and to enter a denial or
          admission of violation before the judge. By signing this document, I wish to advise the court that I willingly
          give up my right to appear in a courtroom in the Southern District of New York to be informed of these
          specifications and to enter a denial or admission.



Date:                ____________________________

                     Signature of Defendant



                     ____________________________

                     Print Name




                                                                     2
           Case 1:12-cr-00862-AJN Document 473 Filed 01/22/21 Page 3 of 4



___      Supervised Release Conference



         I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York
         at the time the conditions of my release on supervision or my remand to custody are discussed. I have
         discussed these rights with my attorney and wish to give up these rights for the period of time in which access
         to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my attorney and
         I be permitted to participate by telephone, or if it is reasonably available by videoconferencing, in any
         conference with the court at which such conditions or my remand are discussed.



Date:             ____________________________

                  Signature of Defendant



                  ____________________________

                  Print Name



I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.



Date:             ____________________________

                  Signature of Defense Counsel



                  ____________________________

                  Print Name




                                                           3
            Case 1:12-cr-00862-AJN Document 473 Filed 01/22/21 Page 4 of 4



Addendum for a defendant who requires services of an interpreter:



I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.




Date:             _________________________

                    Signature of Defense Counsel



Accepted:         ________________________

                  Signature of Judge

                  Date:




                                                          4
